DOWD, Presiding Judge.
Kenneth Bernard Dempsey, defendant appeals from a judgment in a dissolution proceeding. Defendant does not complain of the judgment dissolving the marriage nor the finding that it was irretrievably broken. The essence of his complaint is that the trial court did not make a just distribution of the marital assets, and in making such award overly considered appellant’s misconduct.
We have read and carefully considered -the entire record pursuant to Rule 73.01. We find that the trial court pursuant to § 452.330, RSMo 1978, considered appellant’s marital misconduct as only one factor and properly distributed the marital property. We find, therefore, that the trial court’s division of assets was supported by substantial evidence, was not against the weight of the evidence and no error of law appears. The division of the assets was equitable and just. Madden v. Madden, 585 S.W.2d 220, 221 (Mo.App.1979).
An extended opinion would have no prec-edential value and we, therefore, affirm the judgment of the trial court. See Dickerson v. Dickerson, 576 S.W.2d 567 (Mo.App.1979). The judgment is affirmed in accordance with Rule 84.16(b).
REINHARD and CRIST, JJ., concur.